Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US Pub No. 2022/0293870 A1 and PARK hereinafter) 
Regarding claim 1, PARK discloses (figs. 1-14) a metal backplate comprising two plain parts along its longitudinal direction and a flexible part lying between two plain parts (2A), the flexible part having a first surface (1S) and a second surface (2S) underneath the first surface, the first surface being etched or etched partially a plurality of curved first openings (G1-1, H1 and HN) forming a first array in staggered arrangement. PARK  discloses some area of the first openings in the flexible part but does not explicitly disclose the total area of the first openings amount to 45%-86% of that of the first surface. However, providing a specific range is not new in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the total area of the first openings amount as taught by PARK (see figs 7-9) to be in an amount of 45%-86% of that of the first surface since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, since PARK already teaches some degree of angle as mentioned in the rejection above, providing such range (i.e. an amount of 45%-86%) will ensure that to disperse stress generated due to folding by forming a plurality of first holes in the substrate for display, thereby preventing an occurrence of cracks or the like in the substrate for display by folding.
MPEP §2144.05-II (A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Furthermore, MPEP §2144.05-I| (B) describes that it is considered to be prima facie obvious when there is a motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result.
Based on PARK’s teaching, the total area of the first openings amount to 45%-86% of that of the first surface is a result effective variable and thus is considered to be prima facie obvious as explained above.


Regarding claim 2, PARK discloses (figs. 1-14) the metal backplate according to claim 1. PARK further teaches discloses some area of the first openings in the flexible part but does not explicitly disclose wherein the first openings have a total area amounting to 80%~85% of that of the first surface. However, providing a specific range is not new in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the total area of the first openings amount as taught by PARK (see figs 7-9) to be in an amount of 80%~85% of that of the first surface since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, since PARK already teaches some degree of angle as mentioned in the rejection above, providing such range (i.e. an amount of 80%~85%) will ensure that to disperse stress generated due to folding by forming a plurality of first holes in the substrate for display, thereby preventing an occurrence of cracks or the like in the substrate for display by folding.
MPEP §2144.05-II (A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Furthermore, MPEP §2144.05-II (B) describes that it is considered to be prima facie obvious when there is a motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result.
Based on PARK’s teaching, the total area of the first openings amount to 80%~85% of that of the first surface is a result effective variable and thus is considered to be prima facie obvious as explained above.
Regarding claim 8, PARK discloses (figs. 1-14) the metal backplate according to claim 1, wherein the flexible part has a thickness is smaller or equal to 35 µm after etching process ([0054]).  

Regarding claim 9, PARK discloses (figs. 1-14) the metal backplate according to claim 1, wherein the plain parts have etched a plurality of the second openings (G2-2) forming the third array (Area 2A contains G2-2, fig.10).  

Regarding claim 10, PARK discloses (figs. 1-14) the metal backplate according to claim 9, wherein the third spans (distance between H2 and G2-2) between the adjacent second openings keep a fixed distance (shows in fig.10) or a gradually increased distance as being away from the flexible part.  

Regarding claim 11, PARK discloses (figs. 1-14) a foldable display panel device comprising a display backplate and at least one metal backplate as mentioned in the claim 1 deployed underneath the display panel (shows in fig.1).
 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al in view of DONG et al (US Pub No. 2021/0165454 A1 and DONG hereinafter)
Regarding claim 3, PARK discloses (figs. 1-14) the metal backplate according to claim 1, but fails to disclose wherein the first openings are etched in S shape, L shape or overlaid beans shape. However, DONG teaches (fig.10) wherein the first openings are etched in S shape, L shape or overlaid beans shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a bean shaped first openings of DONG to device of PARK in order to better disperse the stress of the flexible display device during bending and avoid stress concentration.  
Regarding claim 4, PARK discloses (figs. 1-14) the metal backplate according to claim 1, but fails to disclose wherein a width direction is rectangular to the longitudinal direction, the first openings having a width parallel to the width direction, a first span lying between the adjacent first openings along the width direction and the width being in triple of the first span. However, DONG teaches (fig.10) wherein a width direction (first direction) is rectangular to the longitudinal direction (second direction), the first openings having a width (L) parallel to the width direction, a first span (D1) lying between the adjacent first openings along the width direction and the width being in triple of the first span ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a first span lying between the adjacent first openings along the width direction and the width being in triple of the first span of DONG to device of PARK in order to better disperse the stress of the flexible display device during bending and avoid stress concentration.  
Regarding claim 5, PARK discloses (figs. 1-14) the metal backplate according to claim 1, but fails to disclose wherein the first openings have a length parallel to the longitudinal direction, a second span lying between the adjacent first openings and the length is longer than the second span. However, DONG teaches (fig.10) wherein the first openings have a length (W) parallel to the longitudinal direction, a second span (D2) lying between the adjacent first openings and the length is longer than the second span. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a second span lying between the adjacent first openings and the length is longer than the second span of DONG to device of PARK in order to better disperse the stress of the flexible display device during bending and avoid stress concentration.      

Regarding claim 6, PARK/DONG discloses the metal backplate according to claim 5. PARK further teaches (figs. 11-12) wherein the second surface has etched a plurality of the first openings (G2-2) forming a second array in staggered arrangement, and the first openings on the first array and on the second array are in staggered arrangement (fig.11). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al in view of Jung et al (US Patent No. 11416032 B2 and Jung hereinafter)
Regarding claim 7, PARK discloses (figs. 1-14) the metal backplate according to claim 1, but fails to disclose wherein the thickness of the flexible part is less than that of the plain parts and the thickness difference between the flexible part and the plain parts is between 20~40µm.  However, Jung teaches (fig. 2) wherein the thickness of the flexible part is less than that of the plain parts (Tr>Th), but not specifically disclose the thickness difference between the flexible part and the plain parts is between 20~40µm.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the thickness differences between the flexible part and the plain parts to be  between 20~40µm  since such modification has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Furthermore, since Jung already teaches thickness differences as mentioned in the rejection above, providing such differences (i.e. between 20~40µm) will ensure that to disperse stress generated due to folding by forming a plurality of first holes in the substrate for display, thereby preventing an occurrence of cracks or the like in the substrate for display by folding.
MPEP §2144.05-II (A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Furthermore, MPEP §2144.05-I| (B) describes that it is considered to be prima facie obvious when there is a motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result.
Based on Jung’s teaching, the thickness difference between the flexible part and the plain parts to be between 20~40µm is a result effective variable and thus is considered to be prima facie obvious as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841